                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

Roger Allen Dyke,                          )
                                           )
                     Plaintiff,            )
                                           )       Civil Action No. 6:19-cv-1521-TMC
       v.                                  )
                                           )                   ORDER
Dr. John McCree, Nurse Burdetter,          )
Nurse Jones, Nurse Hatfield,               )
Lieutenant Brazzy, Captain Lisa Young,     )
Nurse Troll, Nurse Cooper,                 )
                                           )
                     Defendants.           )

       Plaintiff, a state prisoner proceeding pro se and in forma pauperis, filed this

action alleging claims of violations of his constitutional rights pursuant to 42 U.S.C.

§ 1983. In accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02,

D.S.C., this action was referred to a magistrate judge for pretrial handling.

Defendants McCree, Jones, Hatfield, Burdette,1 and Young (collectively the

“moving Defendants”) filed a motion to dismiss, arguing that Plaintiff failed to

exhaust his administrative remedies before initiating this action. (ECF No. 23). The

court entered an order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir.

1975), notifying the Plaintiff of the dismissal procedure and of the possible

consequences if he failed to respond to the motion. (ECF No. 24). Plaintiff

responded to the motion (ECF No. 31), and the moving Defendants replied (ECF



1
  Nurse Burdette provided the correct spelling of her name, which has been previously presented
in the record as Berdetter and Burdetter.


                                               1
No. 33). Before the court is the magistrate judge’s Report and Recommendation

(“Report”), recommending that the court grant moving Defendants’ motion to

dismiss. (ECF No. 60). Plaintiff was advised of his right to file objections to the

Report. Id. at 9. Plaintiff filed objections (ECF No. 63), and moving Defendants

filed a reply (ECF No. 67).

      The Report has no presumptive weight and the responsibility to make a final

determination in this matter remains with this court. See Mathews v. Weber, 423

U.S. 261, 270–71 (1976). In the absence of objections, this court is not required to

provide an explanation for adopting the Report. See Camby v. Davis, 718 F.2d 198,

199 (4th Cir. 1983). Rather, “in the absence of a timely filed objection, a district

court need not conduct a de novo review, but instead must only satisfy itself that

there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

                                I. BACKGROUND

      The magistrate judge provided a detailed account of the facts of this case.

Briefly, Plaintiff is an inmate within the South Carolina Department of Corrections

(“SCDC”). In his Complaint, Plaintiff alleges that he was injured on the side of his

stomach while he was housed at SCDC’s Broad River Correctional Institution

(“BRCI”). (ECF No. 1 at 5–6). He alleges that Lt. Brazzy, a former defendant in



                                         2
this action, and Defendant Young knew about his injury and advised him to shower

and cover it up. Id. Later, he states that he showed his wound to Nurse Cooper,

another former defendant in this action, and that she told him to sign up for sick-call.

Id. Plaintiff argues that he could not get anyone to see him in sick-call. Id. However,

Plaintiff attached a sur-reply to his sick call request to his Complaint, which includes

a response from medical staff stating that Plaintiff’s issue had been addressed. (ECF

Nos. 1-1 at 1; 40-1 at 1). Nonetheless, Plaintiff alleges that he was later transferred

to SCDC’s McCormick Correctional Institution (“MCI”), where he showed his

wound to Nurse Trull, who told him to sign up for sick-call. (ECF No. 1 at 6). He

then saw Nurse Burdette, who gave Plaintiff gauze and told him to keep the wound

clean. Id. On May 1, Plaintiff saw another nurse and received a prescription for

antibiotic medication and ibuprofen. Id. However, Plaintiff states that despite the

medication, his wound worsened. Id. He was seen by Dr. McCree and scheduled

for a surgery consultation. Id. His surgery consultation was rescheduled once, and

then Plaintiff had surgery. Id. Plaintiff alleges that following his surgery, the

medical staff at MCI did not follow the doctor’s orders and that Defendants Jones

and Hatfield refused to change his dressings when asked. Id. at 7. Plaintiff further

alleges he was not given his proper pain medication following surgery. Id.

      Plaintiff claims he filed a grievance with MCI stating that he was subjected to

cruel and unusual punishment based on the facts above. Id. at 11. Plaintiff states



                                           3
that his grievance was denied because he “waited to[o] long to file on this issue.”

Id. Plaintiff attached the grievance form to his Complaint. (ECF No. 1-1 at 6–7).

The grievance form indicates that it was received on August 22, 2018, and returned

to Plaintiff on August 31, 2018. Id. The Warden’s decision indicates that Plaintiff’s

grievance was returned because it was untimely. Id. at 7. The decision indicates

that the Request to Staff Member (“RTSM”) form was submitted on August 8, 2018,

but that the incident Plaintiff complained of had initiated on April 23, 2018,

according to Plaintiff. Id.

                              II. LAW AND ANALYSIS

      The moving Defendants argue in their motion to dismiss that Plaintiff failed

to exhaust his administrative remedies as required under the Prison Litigation

Reform Act (“PLRA”). (ECF No. 23-1 at 3). The magistrate judge agreed, finding

that Plaintiff failed to exhaust his administrative remedies and that, therefore,

Plaintiff’s case was subject to dismissal. (ECF No. 60 at 7). Plaintiff filed objections

to the Report, arguing that he was unable to appeal the denial of his grievance

because the response to his grievance was mailed and not hand-delivered, and,

therefore, was “extremely slow” getting to him. (ECF No. 63). In his objections,

Plaintiff further contends that the court should consider the merits of his claims. Id.

      The PLRA mandates that an inmate exhaust “such administrative remedies as

are available” before bringing suit under § 1983. 42 U.S.C. § 1997e(a) (“No action



                                           4
shall be brought with respect to prison conditions under section 1983 of this title, or

any other Federal law, by a prisoner confined in any jail, prison, or other correctional

facility until such administrative remedies as are available are exhausted.”). This

requirement “applies to all inmate suits about prison life, whether they involve

general circumstances or particular episodes, and whether they allege excessive

force or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002). Moreover,

exhaustion is required even when a prisoner seeks remedies, such as money

damages, that are not available in the administrative proceedings. See Booth v.

Churner, 532 U.S. 731, 740–41 (2001). To satisfy this requirement, a plaintiff must

avail himself of every level of available administrative review, which means “using

all steps that the agency holds out, and doing so properly.” Woodford v. Ngo, 548

U.S. 81, 91 (2006) (internal quotation marks and citation omitted).            “Proper

exhaustion demands compliance with an agency’s deadlines and other critical

procedural rules because no adjudicative system can function effectively without

imposing some orderly structure on the course of its proceedings.” Id. “An inmate’s

failure to exhaust administrative remedies is an affirmative defense to be pleaded

and proven by the defendant.” Anderson v. XYZ Corr. Health Servs., 407 F.3d 674,

683 (4th Cir. 2005).

      The administrative remedies are dictated by the prison. See Jones v. Bock,

549 U.S. 199, 218 (2007). In SCDC, an inmate seeking to complain of prison



                                           5
conditions must first attempt to informally resolve the complaint within eight

working days of the incident by filing a Request to Staff Member (“RTSM”) form.

SCDC Policy/Procedure, Inmate Grievance System, GA-01.12 § 13.2 (May 12,

2014),    http://www.doc.sc.gov/policy/GA-01-12.htm.pdf               [hereinafter      Inmate

Grievance System Policy].2 If the inmate’s complaint is not resolved by filing a

RTSM form, the inmate must file a Step 1 grievance within eight working days of

receiving a response. Id. The inmate must attach a copy of the RTSM form to his

Step 1 grievance. Id. If an inmate’s Step 1 grievance is dismissed and returned

unprocessed, he may appeal the decision by filing another RTSM form with the

Branch Chief within ten days of his receipt of the unprocessed Step 1 grievance. Id.

at § 13.3. Further, SCD policy provides that “[a]n inmate will submit a grievance

within the time frames established in the policy.” Id. at § 13.2.

       Here, Plaintiff acknowledges that his injury occurred on April 17, 2018, while

he was housed with BRCI. (ECF No. 1 at 5). Plaintiff arrived at MCI on April 23,

2018. Id. at 6. It appears Plaintiff filed RTSM forms regarding his medical care on

April 30, 2018; May 3, 2018; June 17, 2018; and August 8, 2018. (ECF No. 1-1 at

2–5). Each of these forms was returned to Plaintiff, and each indicated that

Plaintiff’s complaints had been addressed. Id. Plaintiff then filed his sole Step 1

2
 It is well-established that the court may take judicial notice of SCDC’s Grievance Policy, SCDC
Policy GA-01.12. See Malik v. Ward, No. 8:08-cv-01886-RBH, 2010 WL 936777, at *2 n.4
(D.S.C. Mar. 16, 2010) (holding that “[t]he Court may take judicial notice of the SCDC grievance
process, specifically, SCDC Policy GA-01.12”).


                                               6
grievance with MCI on August 22, 2018. Id. at 6. Plaintiff’s grievance specifically

indicated that he relied on his RTSM form that was filed on August 8, 2018. Id. at

5–6. That RTSM was signed by a supervisor on August 8, 2018, and returned to

Plaintiff. Id. at 5. According to SCDC policy, Plaintiff had eight working days from

the date the supervisor signed the RTSM form to file a grievance. Id. at 7. Because

Plaintiff filed his grievance more than eight working days after his RTSM form had

been signed, his grievance was returned as untimely. Id.

       Plaintiff admits in his objections that he never filed an appeal of the Warden’s

decision. (ECF No. 63); see also (ECF No. 23-2 at 2) (indicating that SCDC has no

record of Plaintiff ever filing an SCDC Form 19-11 or a Step 2 grievance form in

response to the return of his grievance). Plaintiff states that he was not able to

properly file an appeal because the dismissal of his grievance was sent by mail, and

it was “extremely slow” in getting to him. (ECF No. 63). However, as the magistrate

judge indicated in his Report, (ECF No. 60 at 7), Plaintiff undoubtedly eventually

received the dismissal of his grievance, as he filed it along with his Complaint (ECF

No. 1-1 at 6–7). Per SCDC policy, in order to exhaust his administrative remedies,

Plaintiff was required to file an appeal of that dismissal within ten days of receiving

that dismissal. Inmate Grievance System Policy § 13.3. Accordingly, because the

time for Plaintiff to file an appeal did not begin to run until Plaintiff actually received

the dismissal of his grievance, the speed of the mail is irrelevant to Plaintiff’s ability



                                            7
to file such appeal. Therefore, the “extremely slow” nature of the mail delivery does

not excuse Plaintiff’s failure to file his appeal within five days following receipt of

the Warden’s dismissal of his Step 1 grievance. Because Plaintiff admittedly did not

file an appeal of his Step 1 grievance, he failed to exhaust his administrative

remedies as required by the PLRA. Accordingly, Plaintiff’s case is subject to

dismissal, and the court will not address the merits of Plaintiff’s claims.

                                 III.   CONCLUSION

      After a careful and thorough review of the record under the appropriate

standards, as set forth above, the court adopts the magistrate judge’s Report (ECF

No. 60), which is incorporated herein by reference. The court GRANTS the moving

Defendants’ motion to dismiss (ECF No. 23). Accordingly, Defendants McCree,

Jones, Hatfield, Burdette, and Young are DISMISSED from the case.

      IT IS SO ORDERED.

                                               s/Timothy M. Cain
                                               United States District Judge
Anderson, South Carolina
December 9, 2019



                       NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified of the right to appeal this order pursuant to

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                           8
